IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,447-01



EX PARTE CHRISTOPHER GARRETT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1000658-A IN THE 177TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
ORDER


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and after a period
of deferred adjudication was convicted of sexual assault of a child.  He was sentenced to twenty
years' imprisonment.  He did not appeal his conviction.
	On June 8, 2011, this Court remanded this habeas application to the trial court for a
retrospective competency hearing and findings regarding his ineffective assistance of counsel
ground.  On August 2, 2012, this Court received a supplemental record that does not completely
answer that June 2011 order.  
	The supplemental record contains findings regarding an alleged jury misconduct claim from
the competency hearing, but does not contain findings of fact or conclusions of law regarding the
habeas claims for which this application was remanded. 
	This application will again be held in abeyance until the trial court has resolved the fact
issues raised in the habeas application.  The issues shall be resolved within 30 days of this order. 
If any continuances are granted, a copy of the order granting the continuance shall be sent to this
Court. A supplemental transcript containing the findings of fact and conclusions of law shall be
returned to this Court within 60 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 

Delivered: September 12, 2012
Do Not Publish